COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00304-CV


LAUREN A. CORNA                                                       APPELLANT

                                         V.

LOUIS J. CORNA                                                          APPELLEE


                                     ------------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Lauren A. Corna, appearing pro se, attempts to appeal from a

final decree of divorce signed April 2, 2013. Lauren filed a motion for new trial on

May 1, 2013, making her notice of appeal due July 1, 2013. See Tex. R. App. P.




      1
       See Tex. R. App. P. 47.4.
26.1(a)(1). Lauren filed her notice of appeal on September 4, 2013, sixty-five

days late.2

      On September 5, 2013, we sent a letter to Lauren stating our concern that

we lacked jurisdiction over this appeal because Lauren’s notice of appeal was

not timely filed. We informed Lauren that unless she, or any party desiring to

continue the appeal, filed a response by September 16, 2013, showing a

reasonable explanation for the late filing of the notice of appeal, the appeal could

be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Lauren

did not file a response.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997). Because Lauren’s notice of appeal was untimely, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 42.3, 43.2(f); Jones, 976 S.W.2d at

677; Verburgt, 959 S.W.2d at 617.

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: October 10, 2013

      2
      Although Lauren claimed in her notice of appeal that this is a restricted
appeal and that she did not participate in the hearing resulting in the final
judgment, the transcript of the divorce proceeding clearly reflects that Lauren
was present and participated, both personally and through her attorney.

                                         2